co CO NN DH OH FE YD YO eK

NM bb WN HN KH BP LO KN BRO RR Ree ee eee eel ee
oo SN Dn mA FP WO NY KFK§ DS BO fH I BH Wn BP WO NH KF CS

Case 5:18-md-02827-EJD Document 338 Filed 05/09/19 Page 1 of 7

KAPLAN FOX & KILSHEIMER LLP
LAURENCE D. KING (SBN 206423)
lking@kaplanfox.com

350 Sansome Street, Suite 400

San Francisco, CA 94104

Telephone: 415-772-4700

Facsimile: 415-772-4707

DAVID A. STRAITE (pro hac vice)
dstraite@kaplanfox.com

850 Third Avenue

New York, NY 10022

Telephone: 212-687-1980
Facsimile: 212-687-7714

COTCHETT, PITRE & MCCARTHY LLP
JOSEPH W. COTCHETT (SBN 36324)
jcotchett@cpmlegal.com

MARK C. MOLUMPHY (SBN 168009)
mmolumphy@cpmlegal.com

San Francisco Airport Office Center

840 Malcolm Road, Suite 200

Burlingame, CA 94010

Telephone: 650-697-6000

Facsimile: 650-697-0577

Attorneys for Plaintiffs

GIBSON, DUNN & CRUTCHER LLP
THEODORE J. BOUTROUS, JR. (SBN 132099
tboutrous@gibsondunn.com
CHRISTOPHER CHORBA (SBN 216692)
cchorba@gibsondunn.com

THEANE EVANGELIS (SBN 243570)
tevangelis@gibsondunn.com

TIMOTHY W. LOOSE (SBN 241037)
tloose@gibsondunn.com

333 South Grand Avenue

Los Angeles, CA 90071-3197

Telephone: 213-229-7000

Facsimile: 213-229-7520

G. CHARLES NIERLICH (SBN 196611)
gnierlich@gibsondunn.com

RACHEL 8S. BRASS (SBN 219301)
rbrass@gibsondunn.com

555 Mission Street, Suite 3000

San Francisco, CA 94105

Telephone: 415-393-8200

Facsimile: 415-374-8458

Attorneys for Defendant Apple Inc.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

 

IN RE: APPLE INC. DEVICE
PERFORMANCE LITIGATION

 

 

 

Case No. 5:18-md-02827-EJDd

STIPULATION AND ORDER
REGARDING RULE 30(b)(6)
DEPOSITIONS OF APPLE INC. AND
RULE 30(b)(1) DEPOSITIONS OF
CURRENT AND FORMER APPLE INC.
EMPLOYEES

Judge: Hon. Rebecca Westerfield (Ret.), Special
Discovery Master

 

STIPULATION AND ORDER REGARDING RULE
30(b)(6) DEPOSITIONS OF APPLE INC. AND RULE
30(b)(1) DEPOSITIONS OF CURRENT AND
FORMER APPLE INC. EMPLOYEES

No. 5:18-md-02827-EJD

 
o CoO NN DA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:18-md-02827-EJD Document 338 Filed 05/09/19 Page 2 of 7

WHEREAS, in connection with the above-captioned proceeding (the “Action”), Plaintiffs have

served or intend to serve deposition notices pursuant to Fed. R. Civ. P. 30(b)(6) and 30(b)(1); and

WHEREAS, written and document discovery in this Action is still ongoing, and Apple

continues to produce documents and answer interrogatories in response to Plaintiffs’ discovery requests;

WHEREAS, the parties are currently meeting and conferring regarding the scope of Apple’s

custodians and search terms;

WHEREAS, the parties anticipate that Plaintiffs will propound additional discovery requests

on Apple in the future; and

IT IS HEREBY AGREED, between Apple and Plaintiffs:

1. Plaintiffs shall not use the later production of documents and information in the course of
discovery in this Action as a basis to seek further Rule 30(b)(6) testimony and/or to reopen
any deposition on any areas of inquiry for which Apple produces a witness or witnesses to
testify concerning that area of inquiry. Plaintiffs preserve their rights, if any, to seek further
testimony on any other basis in the ordinary course, and Apple reserves its right to object,
depending on the circumstances.

2. Plaintiffs shall not use the later production of documents and information in the course of
discovery in this Action as a basis to seek further Rule 30(b)(1) testimony and/or to reopen
any deposition after a current or former Apple employee has been deposed in his or her
individual capacity. Plaintiffs preserve their rights, if any, to seek further testimony on any
other basis in the ordinary course, and Apple reserves its right to object, depending on the
circumstances. Plaintiffs’ rights to take the individual deposition of any witness pursuant to
Rule 30(b)(1) shall remain unaffected by the fact of that witness serving as a corporate
designee in any Rule 30(b)(6) deposition, and Apple reserves its right to object, depending

on the circumstances.

 

 

STIPULATION AND ORDER REGARDING RULE No. 5:18-md-02827-EJD
30(b)(6) DEPOSITIONS OF APPLE INC. AND RULE

30(b)(1) DEPOSITIONS OF CURRENT AND

FORMER APPLE INC. EMPLOYEES

 
Oo CO ~T DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:18-md-02827-EJD Document 338 Filed 05/09/19 Page 3 of 7

IT IS SO STIPULATED.
DATED: May 8, 2019

DATED: May 8, 2019

/s/__ Joseph Cotchett
Joseph W. Cotchett

Joseph W. Cotchett (SBN 36324)

Mark C. Molumphy (SBN 168009)
COTCHETT, PITRE & MCCARTHY, LLP
San Francisco Airport Office Center

840 Malcolm Road, Suite 200

Burlingame, CA 94010

Telephone: 650-697-6000

Facsimile: 650-697-05777
jcotchett@cpmlegal.com
mmolumphy@cpmlegal.com

/s/_ Laurence King
Laurence D. King

Laurence D. King (SBN 206423)
KAPLAN FOX & KILSHEIMER LLP
350 Sansome Street, Suite 400

San Francisco, CA 94104

Telephone: 415-772-4700

Facsimile: 415-772-4707
lking@kaplanfox.com

David A. Straite (pro hac vice)
KAPLAN FOX & KILSHEIMER LLP
850 Third Avenue, 14th Floor

New York, NY 10022

Telephone: 212-687-1980

Facsimile: 212-687-7714
dstraite@kaplanfox.com

Attorneys for Plaintiffs

 

STIPULATION AND ORDER REGARDING RULE No. 5:18-md-02827-EJD
30(b)(6) DEPOSITIONS OF APPLE INC. AND RULE

30(b)(1) DEPOSITIONS OF CURRENT AND
FORMER APPLE INC. EMPLOYEES

 
oS So NSN DN WwW FSF WY NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:18-md-02827-EJD Document 338 Filed 05/09/19 Page 4 of 7

DATED: May 8, 2019

DATED: May 9, 2019

/s/__ Christopher Chorba
Christopher Chorba

Theodore J. Boutrous, Jr. (SBN 132099)
Christopher Chorba (SBN 216692)
Theane Evangelis (SBN 243570)
Timothy W. Loose (SBN 241037)
GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue

Los Angeles, CA 90071-3197
Telephone: 213-229-7000

Facsimile: 213-229-7520
tboutrous@gibsondunn.com
cchorba@gibsondunn.com
tevangelis@gibsondunn.com
tloose@gibsondunn.com

G. Charles Nierlich (SBN 196611)
Rachel S. Brass (SBN 219301)
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000

San Francisco, CA 94105

Telephone: 415-393-8200

Facsimile: 415-374-8458
gnierlich@gibsondunn.com
rbrass@gibsondunn.com

PURSUANT TO STIPULATION, IT IS SO ORDERED.

   

on. Rebecca J. Melfey*

Special Discovery Master

 

STIPULATION AND ORDER REGARDING RULE

30(b)(6) DEPOSITIONS OF APPLE INC. AND RULE

30(b)(1) DEPOSITIONS OF CURRENT AND
FORMER APPLE INC, EMPLOYEES

No. 5:18-md-02827-EJD

 
Case 5:18-md-02827-EJD Document 338 Filed 05/09/19 Page 5 of 7

PROOF OF SERVICE BY E-Mail

Re: In re: Apple Inc. Device Performance Litigation vs. USDC Case No 18-md-02827-EJD

Reference No. 1100090686

I, Elizabeth Magana, not a party to the within action, hereby declare that on May 09, 2019, I served

the attached STIPULATION AND ORDER REGARDING RULE 30(b)(6) DEPOSITIONS OF APPLE INC.

AND RULE 30(b)(1) DEPOSITIONS OF CURRENT AND FORMER APPLE INC. EMPLOYEES on the

parties in the within action by electronic mail at San Francisco, CALIFORNIA, addressed as follows:

Laurence D. King Esq.

Mario M. Choi Esq.

Kaplan Fox & Kilsheimer LLP

350 Sansome St.

Suite 400

San Francisco, CA 94104

Phone: 415-772-4700

Iking@kaplanfox.com

MChoi@kaplanfox.com
Parties Represented:

Joseph W. Cotchett Jr. Esq.

Mark C. Molumphy Esq.

Ms. Elle D. Lewis

Cotchett, Pitre & McCarthy

840 Malcolm Rd.

Suite 200

Burlingame, CA 94010

Phone: 650-697-6000

jcotchett@cpmlegal.com

mmolumphy@cpmlegal.com

elewis@cpmlegal.com
Parties Represented:
Robert Gilson

G. Charles Nierlich Esq.
Alexander N. Harris Esq.
Gibson Dunn & Crutcher
555 Mission St.

Suite 3000

David A. Straite Esq.
Aaron Schwartz Esq.
Frederic 8S. Fox Esq.
Kaplan Fox & Kilsheimer LLP
850 Third Ave.
14th Floor
New York, NY 10022
Phone: 212-687-1980
dstraite@kaplanfox.com
aschwartz@kaplanfox.com
ffox@kaplanfox.com
Parties Represented:

Christopher Chorba Esq.
Timothy W. Loose Esq.
Cynthia Chen McTernan Esq.
Gibson Dunn & Crutcher
333 S. Grand Ave.
52nd Floor
Los Angeles, CA 90071-3197
Phone: 213-229-7000
cchorba@gibsondunn.com
tloose@gibsondunn.com
cmcternan@gibsondunn.com
Parties Represented:
Apple Inc.

Karin B. Swope Esq.
Keller Rohrback L.L.P
1201 Third Ave.

Suite 3200

Seattle, WA 98101-3052
Case 5:18-md-02827-EJD

San Francisco, CA 94105

Phone: 415-393-8200

gnierlich@gibsondunn.com

aharris@gibsondunn.com
Parties Represented:
Apple Inc.

Ariana J. Tadler Esq.
Melissa Ryan Clark Esq.
Milberg Tadler Phillips Grossman LLP
One Pennsylvania Plaza
19th Floor
New York, NY 10119
Phone: 212-594-5300
atadler@milberg.com
mclark@milberg.com

Parties Represented:

Cassandra Lee Gaedt-Sheckter Esq.
Harper L. Gernet-Girard Esq.
Ms. Brooke Wallace
Gibson Dunn & Crutcher
333 S. Grand Ave.
52nd Floor
Los Angeles, CA 90071-3197
Phone: 213-229-7000
cgaedt@gibsondunn.com
hgernetgirard@gibsondunn.com
bwallace@gibsondunn.com
Parties Represented:
Apple Inc.

Brian Danitz Esq.

Tyson Redenbarger Esq.

Cotchett, Pitre & McCarthy

840 Malcolm Rd.

Suite 200

Burlingame, CA 94010

Phone: 650-697-6000

bdanitz@cpmlegal.com

tredenbarger@cpmlegal.com
Parties Represented:
Robert Gilson

Document 338 Filed 05/09/19 Page 6 of 7

Phone: 206-623-1900
kswope@kellerrohrback.com
Parties Represented:

Diana M. Feinstein Esq.

Gibson Dunn & Crutcher

200 Park Ave.

47th Floor

New York, NY 10166-0193

Phone: 212-351-4000

DFeinstein@gibsondunn.com
Parties Represented:
Apple Inc.

Beth S. Brinkmann Esq.
Covington & Burling LLP
One City Center
850 Tenth St. NW
Washington, DC 20001-4956
Phone: 202-662-6000
NOT AVAILABLE

Parties Represented:

Apple Inc.

Nicholas B. Scheiner Esq.

Gibson Dunn & Crutcher

1881 Page Mill Rd.

Palo Alto, CA 94304-1125

Phone: 650-849-5300

nscheiner@gibsondunn.com
Parties Represented:
Case 5:18-md-02827-EJD Document 338 Filed 05/09/19 Page 7 of 7

Ms. Kristina Eckert Donald R. Hall Esq.
Gibson Dunn & Crutcher Kaplan Fox & Kilsheimer LLP
333 S. Grand Ave. 850 Third Ave.
52nd Floor 14th Floor
Los Angeles, CA 90071-3197 New York, NY 10022
Phone: 213-229-7000 Phone: 212-687-1980
keckert@gibsondunn.com dhall@kaplanfox.com
Parties Represented: Parties Represented:
Apple Inc.

I declare under penalty of perjury the foregoing to be true and correct. Executed at San Francisco,
CALIFORNIA on May 09, 2019.

Elizabeth Magana
JAMS
EMagana(@jamsadr.com

 

 
